      Case 3:19-cr-01685-CAB Document 77 Filed 05/27/20 PageID.836 Page 1 of 15



 1   Knut S. Johnson (CSB 125725)
     LAW OFFICE OF KNUT S. JOHNSON
 2   550 West C Street, Suite 790
 3   San Diego, California 92101
     (619) 232-7080
 4
     knut@knutjohnson.com
 5
 6
                         UNITED STATES DISTRICT COURT
 7
                      SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                  Case No.: 19-cr-1685-CAB
10
                Plaintiff,                      Mr. Liddy’s motion to compel
11                                              discovery
12        v.
13   RAYMOND LIDDY,
14
                 Defendant.
15
16
17
                                     Introduction
18
19        Mr. Liddy intends to file a motion for a new trial based on the
20
     government’s failure to disclose – until after trial began and long after
21
22   prejudicing the defense – that its expert (erroneously) concluded the
23
     computer files at the heart of this prosecution were accessible, when in fact
24
25
     they were not. The defense made key strategic decisions based on what it

26   understood was the undisputed state of the evidence.          By the time the
27
     government revealed its disagreement, it was too late; Mr. Liddy’s defense
28

                                            1
      Case 3:19-cr-01685-CAB Document 77 Filed 05/27/20 PageID.837 Page 2 of 15



 1   was irreparably compromised.

 2       On this issue, during trial, the Court understandably believed the
 3
     parties   had    simply,   and   innocently,   failed   to   communicate     their
 4
 5   “fundamental assumptions in the case.” Docket Entry (DE) 63 at 6. But this
 6
     was not a matter of “ships passing in the night.” To the contrary, it was one
 7
 8   ship (the defense) making its position clear, while the other (the government)
 9
     kept its position hidden.    For nearly two years before trial, the defense
10
11   repeatedly told the government that the relevant digital files were deleted
12   and inaccessible in unallocated space (save for one that had a corrupt file
13
     extension).     For nearly two years, the government never disputed this
14
15   statement.
16
          At best, the government was misinformed by its ill-trained forensic
17
18   examiner and then failed to provide that information in its required Rule 16
19
     and expert disclosures. At worst, the government intentionally ambushed
20
21   the defense to gain a tactical advantage, in violation of Mr. Liddy’s Fifth and
22
     Sixth Amendment rights to Due Process and a fair trial.
23
24
          Reluctant to make unsubstantiated claims, however, the defense seeks

25   information to clarify the basis for Mr. Gerou’s erroneous opinion that the
26
     files in exhibits 17-21 were in allocated space, and the government’s failure
27
28   to disclose that opinion before trial. Accordingly, we ask the Court to grant

                                             2
         Case 3:19-cr-01685-CAB Document 77 Filed 05/27/20 PageID.838 Page 3 of 15



 1   the specific discovery requests set forth below. [Of note, the defense would

 2   have filed this motion earlier, but until last week the parties were still
 3
     discussing a possible alternative disposition of the case.]
 4
 5                                     Relevant Facts
 6
             For purposes of this motion, the relevant digital files were introduced
 7
 8   as government trial exhibits 17-21 (stipulated files 6 through 10). DE 59 at
 9
     1; 37 at 3. These files were found in unallocated space on the San Disk
10
11   Cruzer thumb drive, and were the basis of the conviction. DE 63 at 78. The
12   government first provided notice of these files in a meeting regarding the Bill
13
     of Particulars, on May 10, 2019.1
14
15          Long before this, however, the defense engaged the government in
16
     numerous conversations about the state of the evidence, including that,
17
18   except for one file with a corrupt extension, all the contraband files were
19
     deleted and inaccessible in unallocated space.
20
21          First, in mid-2018, Mr. Johnson was in negotiations with AUSA Green
22
     regarding potential case resolution. At that time, the offer required pleading
23
24
     guilty to possessing files contained on the San Disk Cruzer. On May 22,

25
26   1 The use of the term “file” is telling. Because the files were previously
27   deleted and then recovered with forensic software, it was no longer
     appropriate to call them images.
28

                                               3
      Case 3:19-cr-01685-CAB Document 77 Filed 05/27/20 PageID.839 Page 4 of 15



 1   2018, in an email, Mr. Johnson advised the government that the defense

 2   experts concluded those files were not accessible to Mr. Liddy: “I have
 3
     discussed the San Disk Cruzer [root]/ New folder and neither [expert]
 4
 5   believes that those images [including Exhibits 17-21] are accessible.” The
 6
     government never responded that Mr. Johnson’s view of the evidence was in
 7
 8   error.
 9
          A few months later, in a letter to the government on February 20, 2019,
10
11   defense counsel again reiterated that “[m]ost important, virtually all the
12   images were quickly deleted, and ultimately found only in unallocated space,
13
     inaccessible without sophisticated forensic software.” [Of note, the defense
14
15   used “virtually” only to account for the fact that one file – stipulated file 1
16
     (jtfpanama.pdf) – was found in allocated space with a corrupt file extension
17
18   that made it inaccessible.]    Again, the government did not dispute this
19
     position.
20
21        Similarly, on March 11, 2019, in a motion to dismiss the information,
22
     the defense again reiterated, “virtually all of the images the government
23
24
     allededly found had been deleted, and were located only in unallocated

25   space, inaccessible without sophisticated forensic software.” DE 95 at 2-3
26
     (17-cr-2475). The government filed a written opposition to this motion. See
27
28

                                            4
      Case 3:19-cr-01685-CAB Document 77 Filed 05/27/20 PageID.840 Page 5 of 15



 1   DE 103 (17-cr-2475).     But once more, it failed to dispute the defense’s

 2   statement that the files were in unallocated space.
 3
         Thereafter, on January 16, 2020, the defense made its position
 4
 5   unmistakably clear:
 6
         “This is not a case with subjective expert opinions – e.g., whether the
 7
 8   defendant suffered from mental illness or not. Rather, as relevant, the
 9
     computer forensics in this case will involve objective factual questions, such
10
11   as whether a file was deleted or accessible. As such, the defense believes it
12   will be able to obtain all the expert testimony it needs by way of cross-
13
     examining the government’s forensic analyst, Mr. Gerou.
14
15       “The defense, therefore, does not intend to call Mr. Roloff as part of its
16
     case, unless the government’s expert testifies in a way counter to our
17
18   understanding of the objective forensic evidence (which we don’t know
19
     because we don’t have a summary of his testimony) . . . . If called as a
20
21   witness, Mr. Roloff will testify to the objective fact that nine of the
22
     files in the bill of particulars were located in deleted/inaccessible
23
24
     space . . . and the remaining file had a corrupt file extension and thus could

25   not be opened/accessed by normal methods (e.g., double-clicking).” DE 45 at
26
     9-10 (emphasis added).
27
28       Yet again, the government never responded that this version was

                                            5
         Case 3:19-cr-01685-CAB Document 77 Filed 05/27/20 PageID.841 Page 6 of 15



 1   wrong.

 2          Finally, during the pre-trial hearing on this exact issue, after the
 3
     government complained about a purported lack of notice, defense counsel
 4
 5   responded: “They haven’t told us what opinions their expert is going
 6
     to give, and we don’t have those to give because we think we’re going to be
 7
 8   able to get everything from their expert.” DE 52 at 13-14 (emphasis added).
 9
     At that point, although the government must have known its own expert
10
11   disagreed on this essential point, it did not disclose this critical fact to the
12   Court or the defense, as was plainly required by Federal Rule of Criminal
13
     Procedure 16(G) (“the government must give to the defendant a written
14
15   summary of any testimony that the government intends to use”).
16
            Not until the government called its last witness at trial, Mr. Gerou, did
17
18   the defense first learn that the government’s view of the evidence was both
19
     inaccurate and contrary to the position repeatedly voiced by the defense. 2
20
21   That the government withheld this information is significant.
22
     2 The government may respond by pointing to its trial memo, which noted
23
     that “one thumb drive contained at least three child pornography image files
24   that were deleted; and the other thumb drive contained at least five child
25   pornography image files.” DE 51 at 4. The government may claim the
     absence of the word “deleted” in the second clause should have put the
26
     defense on notice. If this is its argument, however, it proves the opposite –
27   i.e. that the government was trying to hide the ball. Otherwise, it would
     have plainly stated the files were active or in allocated space. Of course, it
28
     did not.
                                               6
         Case 3:19-cr-01685-CAB Document 77 Filed 05/27/20 PageID.842 Page 7 of 15



 1           Had the government provided notice to the defense that it believed the

 2   files were active, or if the government would have candidly responded to the
 3
     defense’s repeated notice that the files were deleted, the trial defense of
 4
 5   Mr. Liddy would have looked much different.
 6
             These differences in the defense strategy will be further detailed in the
 7
 8   anticipated new trial motion.         However, as just one example, had the
 9
     government disclosed Mr. Gerou’s opinion – as required – the defense likely
10
11   would have opted for a trial strategy (potentially with a jury) focusing on
12   Mr. Gerou’s reliability. The likely cross-examination questions are obvious,
13
     for instance:
14
15   Q:      Are you as sure about your testimony that exhibits 17-21 are in
16
     allocated space as you are about the rest of your testimony?
17
18   Q:      You would agree that if you are wrong about that, it would be a very
19
     significant error? (Etc.)
20
21           The defense would then have used a virtual machine 3 so that, on cross-
22
     examination, Mr. Gerou would have been forced to concede, in open court, he
23
24
     was wrong about this critical objective fact. With his credibility in ruin, and

25
26   3As Mr. Gerou conceded, a virtual machine would have allowed him to show
27   the trier of fact exactly how the files appeared on the computer media and
     would have confirmed they were inactive files in unallocated space. DE 72 at
28
     136-137.
                                               7
      Case 3:19-cr-01685-CAB Document 77 Filed 05/27/20 PageID.843 Page 8 of 15



 1   no need to call its own expert, the defense would have argued reasonable

 2   doubt based on the flawed forensic evidence.
 3
          In short, the government’s decision to withhold its expert opinion that
 4
 5   the exhibits 17-21 were in allocated space seriously impacted the defense’s
 6
     strategy and the fairness of the trial.        The question is why did the
 7
 8   prosecutors make the decision not to inform defense counsel that they
 9
     believed the images in exhibits 17-21 were in active data? And the answer is
10
11   plainly relevant to Mr. Liddy’s anticipated motion for a new trial.          Also
12   relevant is whether, in light of the defense’s repeated assertions about the
13
     state of the evidence, the government took any steps to confirm the accuracy
14
15   of Mr. Gerou’s opinion (or his accuracy generally) before putting him on the
16
     stand.
17
18                            Relevant legal principles
19
          Under Federal Rule of Criminal Procedure 33: “Upon the defendant’s
20
21   motion, the court may vacate any judgment and grant a new trial if the
22
     interest of justice so requires.” In other words, a new trial is the remedy for
23
24
     proceedings tainted by unfairness.     See United States v. Smith, 893 F.2d

25   1573, 1583 (9th Cir. 1990) (a new trial is appropriate where the
26
     government’s conduct “materially affected the fairness of the trial.”).
27
28        The information requested below will allow the defense and the Court

                                            8
      Case 3:19-cr-01685-CAB Document 77 Filed 05/27/20 PageID.844 Page 9 of 15



 1   to evaluate the extent to which the government acted unfairly.               These

 2   requests are also made in light of Mr. Gerou’s testimony and reports, which
 3
     the government acknowledges were inaccurate. As noted, these materials
 4
 5   are necessary for the defense to review prior to filing a motion for a new
 6
     trial.
 7
 8        The defense is entitled to this information under Rule 16(c), as well as
 9
     the Due Process Clause, and Brady/Giglio. After all, “[t]he prosecutor’s job
10
11   isn’t just to win, but to win fairly, staying well within the rules.” United
12   States v. Maloney, 755 F.3d 1044, 1046 (9th Cir. 2014) (en banc) (internal
13
     quotations and citation omitted).
14
15        Indeed, if nothing else, the fact that the subject files were inactive and
16
     in unallocated space was exculpatory and thus triggered Brady. And “under
17
18   Brady [even] an inadvertent nondisclosure has the same impact on the
19
     fairness of the proceedings as deliberate concealment.” Strickler v. Greene,
20
21   527 U.S. 263, 288 (1999). Moreover, if Mr. Gerou had a pattern of mistakes,
22
     that is also evidence favorable to the defense under Brady/Giglio. See Schad
23
24
     v. Ryan, 671 F.3d 708, 715 (9th Cir.2011) (discussing “[t]he prosecution’s

25   duty to disclose material, potentially exculpatory evidence — including
26
     impeachment evidence — to a criminal defendant”).
27
28                          Specific Discovery Requests

                                            9
     Case 3:19-cr-01685-CAB Document 77 Filed 05/27/20 PageID.845 Page 10 of 15



 1        The information sought in the following requests is relevant to

 2   determining what the government should have disclosed to the defense prior
 3
     to trial. It is also relevant to whether the government should have known of
 4
 5   Mr. Gerou’s mistakes or had reason to doubt his conclusions, and whether it
 6
     had a duty to further investigate before putting him on the stand. Cf. United
 7
 8   States v. Cedano-Arellano, 332 F.3d 568, 570-71 (9th Cir. 2003) (“materials
 9
     at issue were crucial to [assessing] the dog’s reliability, a very important
10
11   issue in [the] defense, and to conduct an effective cross-examination of the
12   dog’s handler” at a “pretrial evidentiary hearing[.]”).
13
14
15        1.     Documentation of Mr. Gerou’s Opinions and Interpretations
16
          When a member of the RCFL provides an opinion or interpretation, it is
17
18   required to be in writing. Here, Mr. Gerou’s opinion and/or interpretation
19
     (albeit inaccurate) that the Government’s trial exhibits 17-21 were in active
20
21   space, is not contained within his Report of Examination. Under the
22
     RCFL’s rules, that opinion and/or interpretation must be in writing.
23
24
          The defense requests the written statement from Mr. Gerou stating his

25   opinion and/or interpretation that the files were in active space.
26
          2.    All Written Communications Regarding the Subject Files
27
28        The defense requests all written materials (including emails, text

                                            10
     Case 3:19-cr-01685-CAB Document 77 Filed 05/27/20 PageID.846 Page 11 of 15



 1   messages, etc.) between members of the prosecution team, including the

 2   agents and Mr. Gerou, regarding the issue of whether the subject files were
 3
     active files in allocated space or inactive files in unallocated space. We have
 4
 5   no objection to the Court reviewing these emails in camera.
 6
           3.    Mr. Gerou’s Competency and Proficiency Assessments
 7
 8        By way of background, competency tests are administered to determine
 9
     if the examiner “has acquired and demonstrated specialized knowledge,
10
11   skills, and abilities in the standard practices necessary to conduct
12   examinations in a discipline and/or category of testing prior to performing
13
     independent casework” and proficiency tests are “intended as an evaluation
14
15   of participant performance against pre-established criteria.” See National
16
     Commission on Forensic Science, Proficiency Testing in Forensic Science.
17
18   Available at https://bit.ly/2WBdnLF.          Per the RCFL’s rules, Mr. Gerou
19
     should receive proficiency tests on a yearly basis.
20
21        The defense requests the results of Mr. Gerou’s competency testing and
22
     the results for his last five proficiency tests.
23
24
           4.    Results of Technical or Peer Review

25        A minimum of 20 percent of Mr. Gerou’s cases are subject to a technical
26
     review (sometimes called peer review).         The purpose of this review is to
27
28   ensure that the examiner opinions are scientifically valid.       Moreover, all

                                              11
     Case 3:19-cr-01685-CAB Document 77 Filed 05/27/20 PageID.847 Page 12 of 15



 1   examination results requiring an opinion requires a technical review.

 2        The defense requests the following information about the technical
 3
     review conducted in this case: (1) the name of the reviewer(s) and (2) all
 4
 5   documentation regarding this process, including an FBI Form 18-17.
 6
           5.    Results of Administrative Review
 7
 8        Prior to the release of Mr. Gerou’s Report of Examination, it was subject
 9
     to an administrative review. The defense requests the name of the person
10
11   who conducted the administrative review and the results.
12         6.    Monitored Testimony Results
13
          At least once per year, an examiner is required to have her or his
14
15   testimony monitored.     The results of the examiner’s performance are
16
     captured in an FBI 18-14 (External Evaluation of Court Testimony), an FBI
17
18   Form 18-15 (Internal Evaluation of Court Testimony), or some other
19
     comparable document. The defense requests all such forms for Mr. Gerou for
20
21   the last five years.
22
           7.    Corrective Action Reports and/or Quality Action Requests
23
24
          When a Computer Analysis Response Team (“CART”) member makes a

25   mistake, such as wrongly indicating that a deleted item was still accessible
26
     on a device, which is sometimes deemed a nonconformity, the RCFL is
27
28   required to immediately take and document corrective action. Generally, the

                                           12
     Case 3:19-cr-01685-CAB Document 77 Filed 05/27/20 PageID.848 Page 13 of 15



 1   RCFL uses Form 18-16 (Quality Action Request).          The defense requests

 2   documentation related to Mr. Gerou’s errors in this case, as well as
 3
     documentation from other incidents over the past five years.
 4
 5        8.       Root Cause Determination Reports and Corrective Actions
 6
          In circumstances such as this one, where a corrective action is taken,
 7
 8   the RCFL is required to investigate the root cause of the error. The RCFL is
 9
     also required to determine what steps should be taken to correct the
10
11   mistake. The defense requests documentation regarding RCFL’s analysis of
12   the root cause of Mr. Gerou’s error as well the corrective actions that are
13
     being implemented to ensure that he will not make these same mistakes in
14
15   the future.
16
          9.       Audits of Mr. Gerou’s Prior Cases
17
18        In light of the significance of Mr. Gerou’s error, it likely triggered an
19
     audit of his prior case work. The defense requests the government confirm
20
21   an audit occurred, and assuming it did, provide all information about
22
     additional nonconformities in Mr. Gerou’s case work.
23
24
          10.      The Updated Quality Assurance Manual

25        The government has provided the following document: Federal Bureau
26
     of Investigation (FBI) Digital Evidence Laboratory (DEL) Quality Assurance
27
28   Manual (QAM) that was revised on March 15, 2017.             According to this

                                             13
     Case 3:19-cr-01685-CAB Document 77 Filed 05/27/20 PageID.849 Page 14 of 15



 1   document, it was superseded on August 15, 2017.          Because Mr. Gerou’s

 2   report was drafted after August 15, 2017, and his testimony occurred in
 3
     2020, the defense requests all QAMs from the August 15, 2017 revision to
 4
 5   February 2020. Generally, the FBI refers to these as archived manuals.
 6
          11.   Computer Analysis Response Team (“CART”) Standard Operating
 7              Procedures (“SOPs”)
 8
         In addition to the QAM, FBI CART members, including Mr. Gerou,
 9
10   must comply with the CART’s SOPs. The SOPs contain the examination and
11
     technical procedures, and address the handling, transport, storage, and
12
13   preparation of evidence to be examined. In short, SOPs spell out what an
14
     analysist should do and how she or he should do it. Mr. Gerou’s actions must
15
16   be in dereliction of these procedures. The defense requests these SOPs.
17
                                      Conclusion
18
          Mr. Liddy respectfully requests the Court grant this motion and order
19
20   the requested discovery.
21
22   Dated: May 27, 2020                    Respectfully submitted,
23
                                            /s/ Knut Johnson
24
25
                                            Knut S. Johnson
                                            John C. Ellis
26                                          Devin Burstein
27                                          Attorneys for Mr. Liddy
28

                                           14
     Case 3:19-cr-01685-CAB Document 77 Filed 05/27/20 PageID.850 Page 15 of 15



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           15
